Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1, 4, 6, and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1, 4, 6, and 15 contains the trademark/trade name AlexaFluor 633 and Surelight -APB.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe dyestuff and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel in US20040175407.

Regarding Claim 1:  McDaniel teaches the creation of paints and coatings comprising cell-based materials, which may comprise from 1-65 wt% of the composition (See Paragraph 28).  The paint or coating may include biomolecular colorants such as anthocyanin (See Paragraph 119).  This anthocyanin may be chosen from a group including allophycocyanin (See Paragraph 120).  The binder used by McDaniel may be chosen from a variety of binders including urethane binders such as an acrylated urethane (See Paragraph 384).  Thus McDaniel obviates a composition including an urethaneacrylate binder having an allophycocyanin colorant in an amount from 1 to 65 wt%.  As the materials taught by McDaniel are of the same composition as those 

Regarding Claim 4 and 6:  McDaniel teaches that the composition may include an additive such as an insoluble particle.  This material would be a scattering particle as it represents a material having a different index of refraction from the matrix material (See Paragraphs 231-232).

Regarding Claim 14:  McDaniel teaches that the material may be used in terms of a coating (See Paragraph 241) and the urethane may be cured (See Paragraph 384).  The coating of cured urethane would represent a hard coat.  

Regarding Claim 15:  The material of McDaniel may be used as a traffic marker coating (See Paragraph 308) creating an image display as claimed. McDaniel teaches that the material may be used in terms of a coating (See Paragraph 241) and the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the claims limit the identity of the luminescent material.  The amendment to the claims overcome the previously applied rejection under USC 103; however, the amendment gives rise to new rejections under USC 112 2nd paragraph and USC 103.  The claims now include tradenames of chemicals.  It is not clear what the scope of the claim is based upon these tradenames.  McDaniel teaches the creation of a composite layer using a binder and a biomolecular material.  The dye of McDaniel may be allophycocyanin as claimed and would have the same properties upon the incorporation of this material.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734